DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Aouad merely teaches mixing together the components and does not discuss carrying these steps out in a particular sequence. However, selection of and order of mixing ingredients is prima facie obvious (See MPEP § 2144.04(IV)C). Aouad teaches that the components are added one at a time and as such could be added one at a time to mixing.
Applicant argues that the adoption of the solvent based binder of Capparella would make Aouad unworkable. However, Capparella is used for its teachings drawn to the addition of a neutralization agent and not the solvent based binder (Capparella Col. 1, Lines 30-55). Arguments drawn to Capparella making Aouad unworkable are not considered persuasive because the addition of a neutralization agent does not require a solvent based binder and the solvent based binder was not utilized in the previous rejection. Therefore, it is not considered that Capparella would render Aouad unworkable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yousef Georges Auoad (US 2014/0298645, hereinafter referred to as “Aouad”) in view of Capparella et al. (US Patent #5,698,176, hereinafter referred to as “Capparella”).
	As to Claims 1 and 3: Aouad teaches a method of making a cathode comprising mixing an electrochemically active cathode material, graphite, water, and an aqueous based binder to provide a mixture (Abstract). Aouad further teaches that the electrochemically active cathode material can be electrolytic manganese dioxide [0015]. Aouad further teaches that lithium hydroxide can be dispersed throughout the cathode [0080]. Additionally, selection of and order of mixing ingredients is prima facie obvious (See MPEP § 2144.04(IV)C).

	However, Capparella teaches that lithium hydroxide can be added to a cathode composition comprising manganese dioxide for treatment (Abstract). Capparella further teaches that the electrolytic manganese dioxide is mixed then lithium hydroxide is slowly added while monitoring the pH of the slutty to be between 7 and 7.5 and then the composition is mixed with conductive agents such as acetylene black and a binder (Col. 4, Line 60 – Col 5, Line 40). Capparella and Aouad are analogous art in that they are from the same field of endeavor, namely cathode compositions comprising electrolytic manganese dioxide. At the time of filing it would have been obvious to a person to mix the lithium hydroxide with the electrolytic manganese dioxide because Capparella teaches that the acidic EMD needs to be neutralized with a basic solution in order to replace the previously introduced hydrogen by ion-exchange with lithium (Col. 2, Lines 7-38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767